PER CURIAM.
This is an appeal from a judgment which denied enforcement of a guaranty.
Gordon and Robbie Case entered into a contract to guaranty certain payments to appellant in the event of default by their corporation, AMP Services, Inc. The guaranty is unconditional and promises to pay in the event their corporation does not.
Because the corporation failed to make the payments the Cases were called upon to honor their guaranty. They did not and because of that appellant is entitled to a judgment for the balance due from the corporation to appellant in the amount of $19,090.55.
That portion of the judgment denying enforcement of the guaranty in the amount of $19,090.55 is reversed and this cause is remanded for entry of judgment for appellant.
REVERSED and REMANDED.
GOSHORN, C.J., and DAUKSCH and PETERSON, JJ., concur.